1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     ARMANDO C. MENDOZA,                              Case No. 3:15-cv-00507-MMD-CBC

10                                 Petitioner,                     ORDER
            v.
11
      ROBERT LEGRAND, et al.,
12
                                Respondents.
13

14         Petitioner filed an unopposed motion to extend (first request) (“Motion”) (ECF No.

15   45). It is therefore ordered that, good cause appearing, Petitioner’s Motion is granted.

16   Petitioner will have through November 23, 2018, to comply with the Court’s September 6,

17   2018 order (ECF No. 44).

18         DATED THIS 17th day of October 2018.

19

20
                                                       MIRANDA M. DU
21                                                     UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
